Citation Nr: 0402452	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-03 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Determination of a proper initial rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left knee with arthritis, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to exposure to herbicide 
agents.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1984.  

This matter arises from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  By that decision, service connection 
for PTSD was established, and an initial 30 percent 
evaluation was assigned, effective from June 6, 2000.  The 
other claims were denied.  The veteran filed a timely appeal, 
contending in substance that the severity of his now service-
connected PTSD and residuals of a gunshot wound to the left 
knee was greater than the presently assigned disability 
ratings.  In addition, he expressed disagreement with the 
RO's denial of his claim for service connection for a 
respiratory disorder, to include as secondary to exposure to 
herbicide agents.  The case has been referred to the Board of 
Veterans' Appeals (BVA or Board) for review.  

The Board will proceed with its review of the veteran's claim 
for entitlement to an increased initial rating for PTSD at 
this time.  The remaining issues will be addressed in the 
REMAND portion of this decision.  As such, those issues are 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.  The veteran will be notified in the event 
that additional action is required of him.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue of 
determination of a proper initial rating for PTSD.  

2.  The veteran's service-connected PTSD is objectively shown 
to be productive of symptomatology consistent with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in the thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, explosive outbursts of anger and violence, 
and an intermittent inability to perform normal activities of 
daily living.  


CONCLUSION OF LAW

The criteria for assignment of an initial 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

Shortly after the veteran filed his claim for service 
connection for PTSD at the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted in November 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  Under the 
VCAA, VA has a duty to notify a claimant of the information 
and evidence necessary to substantiate a claim for benefits 
upon receipt of a substantially complete application for 
those benefits.  38 U.S.C.A. § 5103(a) (West 2002).  In this 
case, however, the appeal arises from the veteran's 
disagreement with the initial compensation rating assigned by 
the RO in a rating decision which granted his claim for 
service connection for PTSD.  Thus, the veteran's notice of 
disagreement raised a new issue for appeal.  If, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) (West 
2002) requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-03; 69 Fed. Reg. (2003).  In this 
case, it does not appear that the veteran received a 
section 5103(a) notice specifically pertaining to the PTSD 
claim.  However, regardless of whether the requirements of 
the VCAA have been met concerning either the claim for 
service connection for PTSD or the appeal for a higher 
initial disability rating for the disorder, the Board has 
granted the highest schedular rating available for PTSD in 
the decision below, and therefore, no harm or prejudice to 
the appellant has resulted.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Initial Rating For PTSD

Service connection for PTSD was established by a rating 
decision of May 2001.  The initial 30 percent disability 
rating was assigned, effective from June 6, 2000.  The 
veteran appealed that decision, contending that the severity 
of his PTSD is greater than reflected by the initially 
assigned 30 percent disability evaluation.  

The Board observes that the veteran has indicated that he is 
currently in receipt of disability benefits from the Social 
Security Administration (SSA), and notes that all documents 
pertaining to any such disability pension do not appear to 
have been sought or obtained.  Given, however, the Board's 
fully favorable determination in this case, it is not 
necessary to remand the case back to the RO in order to 
obtain those records with respect to this issue only.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

PTSD is evaluated under the provisions set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).  Pursuant to those 
criteria, assignment of a 30 percent evaluation is 
contemplated where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  

A 50 percent evaluation is predicated upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances in motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is contemplated where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  

Clinical treatment records obtained by the RO fail to 
disclose that the veteran underwent any particular treatment 
for PTSD or other psychiatric problems.  The records make 
mention, however, that as a general matter, the veteran had 
stopped working as a security guard in approximately 1999, 
and that he experienced significant difficulty with 
controlling his anger.  In addition, he was observed not to 
have friends and that he tended to isolate himself from 
others.

The veteran underwent a VA rating examination in April 2001.  
The report of that examination discloses that the veteran had 
served in the U.S. Army for some 23 years, had served for two 
tours of duty in Vietnam, and had been severely wounded in 
combat.  According to the veteran, he ultimately left the 
service because he feared acting in a manner that would cause 
him to be involuntarily separated from service.  He began 
experiencing problems with anger, excessive drinking, 
irritability, and excessive drinking.  In addition, the 
veteran indicated that he felt as if he were "on edge" for 
most of the time, and that he was unable to relax.  The 
veteran stated that his anger was often directed towards 
close friends or family members, and that he had become 
argumentative.  As a result, the veteran indicated that he 
found it increasingly difficult to deal with other people.  
The veteran explained that in the past, he had been able to 
control his symptoms, but that more recently he became unable 
to reign in his symptoms.  According to the veteran, he would 
typically become enraged, and would throw and destroy 
household items.  In addition, the veteran complained of 
experiencing difficulty falling asleep and suffered frequent 
awakening.  He indicated that he experienced frequent 
nightmares some four or five times per week, and that he 
often dreamed of experiencing someone choking him, of combat, 
or of falling from an aircraft.  In addition, the veteran 
indicated that he experienced frequent flashbacks, disliked 
being around other people, and felt like a "time bomb" 
ready to explode.  According to the examiner, the veteran was 
preoccupied with his health, and did not engage any 
activities for recreation or relaxation.  Due to health 
considerations, the veteran was unable to engage in normal 
activities or exercises, and generally lacked energy to 
engage in physical activities.  According to the veteran, he 
did not have any patience for others, was easily startled by 
loud noises, and would frequently "check the perimeter" 
around his house.  He further indicated that a great many 
external stimuli would trigger memories or flashbacks of 
Vietnam, and that as a result he experienced difficulty 
concentrating.  In addition, the veteran indicated that he 
experienced difficulties with short-term memory to the point 
at which he would often walk into a room and forget the 
purpose of his visit.  The veteran was noted to be unemployed 
and unemployable due to his physical disabilities.  The 
examiner noted that the veteran was in receipt of disability 
pension benefits from the Social Security Administration 
(SSA).  

On examination, the veteran was noted to be casually and 
appropriately dressed.  He was cooperative during the 
interview and was found to be able to interact appropriately 
with the examiner.  Grooming and hygiene were good, and 
speech was spontaneous with normal rate, but was also 
characterized as monotonous.  The examiner noted that there 
was no variation in the tone of the veteran's voice.  
Conversation was moderate in amount, and primarily dealt with 
the veteran's daily difficulties.  Thinking was goal 
directed, associations were tightly linked and ideas were 
related.  The veteran was found to be able to express 
thoughts and ideas logically and clearly.  The veteran 
exhibited a constricted range of affective response with low 
intensity.  Emotional response appeared to be blunted.  The 
veteran did not show any sense of humor during the interview.  
Thought content did not reveal any delusional or 
hallucinatory ideation, and the veteran did not appear to 
have any homicidal ideation.  He did, however, admit to 
having thoughts of suicide, and indicated that while driving, 
he often thought of driving his car at high speed into an 
abutment.  The veteran expressed the idea that his life had 
no meaning, and that he lacked interest in anything and was 
unable to feel any pleasure in any of his usual activities.  
The veteran denied having attempted suicide in the past.  In 
any event, the veteran was found to be fully oriented, and 
was found not to have undergone any previous treatment for 
psychiatric problems.  The examiner concluded with a 
diagnosis of Axis I PTSD, and offered an Axis V global 
assessment of functioning (GAF) score of 50.  In that regard, 
the examiner found that the veteran exhibited serious 
symptoms of PTSD, particularly in light of his suicidal 
ideation, lack of friends, inability to retain employment, 
severe interpersonal conflicts, anger, and tendency to be 
argumentative.  Under the criteria found in the Diagnostic 
and Statistical Manual, 4th Edition (DSM-IV), a GAF score of 
50 is suggestive of serious symptoms of a psychiatric 
disorder (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).

A Mental Health Telephone Contact, dated in July 2001, shows 
that the veteran was referred from one Mental Hygiene Clinic 
to another for treatment for PTSD.  It was noted that the 
veteran was given the next available appointment with Dr. K.  
Unfortunately, it does not appear that any records of 
treatment with Dr. K. were obtained; however, a January 2002 
letter from Dr. K. to the veteran is in the claims file and 
provides in pertinent part as follows:

This is sent to verify that you continue 
to be under my care . . . .  In my 
professional opinion, you continue to be 
disabled and unable to sustain gainful 
employment.

At his personal hearing before the Board in June 2003, the 
veteran testified that he saw a psychologist on a weekly 
basis and that he saw a psychiatrist once every three months.  
The veteran testified that he often woke up in the night and 
would be unable to return to sleep.  He indicated that he 
experienced nightmares of combat in Vietnam, and it was 
pointed out that he had been awarded numerous medals and 
citations for his combat experiences including the Silver 
Star Medal, the Purple Heart Medal, and the Combat 
Infantryman's Badge.  (The Board notes that these awards are 
confirmed by records from the service department in the 
claims file).  The veteran also reported experiencing panic 
attacks, particularly when suddenly confronted with some sort 
of stimulus.  He explained that he would often not know how 
to react and would not act at all when faced with such 
situations.  He indicated that he had alienated his family 
members due to explosive outbursts of anger, and that he was 
currently taking anti-anxiety medication.  In response to 
questions from his service representative, the veteran stated 
that he wished to isolate himself from others, and that 
interaction with other individuals at all required a great 
deal of forced effort.  The veteran went on to explain that 
it was often necessary for him to be accompanied by his 
brother-in-law because he would frequently forget where he 
was going or would become lost.  The veteran stated that 
while he had never been hospitalized for his PTSD, he was 
then awaiting approval to attend a 13-week inpatient 
treatment course at a local VA medical center (VAMC).  
According to the veteran, he would frequently become 
disruptive or would become "blank."  He indicated that he 
did not wish to be around people other than his immediate 
family members because of his difficulty controlling his 
emotions and potential for violence.  He stated that he drank 
to ease his nerves and to release tension.  During instances 
in which he experienced explosions of anger or other intense 
emotions, the veteran expressed fear that he would hurt 
himself.  The veteran indicated that he experienced some 
degree of suicidal ideation approximately twice per month.  

The Board has carefully considered the statements and 
testimony offered by the veteran in conjunction with the 
objective medical evidence, and after a review of the 
evidence, concludes that the evidence supports a grant of an 
initial 100 percent disability evaluation for his service-
connected PTSD.  It is uncontroverted that the veteran 
currently experiences serious symptoms of PTSD at a minimum.  
The examining VA psychiatrist offered an Axis V GAF 
designation of 50, due largely to the veteran's recurrent 
suicidal ideation, isolative behavior, and inability to 
control his anger and other emotions.  

Under the relevant criteria found at Diagnostic Code 9411, 
assignment of a 100 percent disability evaluation is 
contemplated for total occupational and social impairment due 
to gross impairment in thought processes or communication, 
persistent danger of hurting oneself or others, and other 
severe memory loss.  In this case, the Board recognizes that 
the veteran is not shown to manifest all symptoms indicated 
for assignment of a 100 percent disability rating under the 
relevant criteria.  Here, however, the VA examination report 
and the statement from Dr. K. indicate that the veteran has 
total occupational and social impairment due to his PTSD.  He 
has been shown a persistent danger of hurting himself as 
evidenced by suicidal ideation.  Moreover, the Board finds 
that the veteran's difficulties with anger management, which 
have included violent episodes of throwing and destroying 
personal property, can reasonably be construed as a 
persistent danger of hurting others.  To that end, the 
veteran has indicated that he avoids the company of 
individuals other than his immediate family in order to 
minimize the chances of engaging in improper behavior towards 
others.  

The Board acknowledges that the veteran has not been shown to 
have gross impairment in thought processes and communication 
in the sense that his speech is organized and goal-directed 
and that he has not been shown to experience hallucinations 
or delusions.  Even so, the veteran has been shown to 
experience ritualistic behavior which interferes with his 
normal activities of daily living, as demonstrated by his 
obsessively "checking the perimeter" at various times as 
well as increasingly argumentative behavior.  The veteran 
does not appear to have been shown to be unable to maintain 
minimal personal hygiene, but he does appear to experience 
what can be characterized as episodic disorientation to time 
or place, such as when he would become lost or otherwise 
forget why he entered a particular room.  

The Board also notes that, in Mauerhan v. Principi, 16 Vet. 
App. 436 (2002), the United States Court of Appeals for 
Veterans Claims (Court) found that the VA must fully consider 
specific rating criteria when evaluating the severity of a 
claimant's disorder.  In that regard, the Court noted that 
the language contained in the regulation set forth at 
38 C.F.R. § 4.130 included the phrase "such symptoms as", 
which the Court construed as meaning "for example" or 
"like or similar to."  The Court indicated that the 
symptoms listed in the regulation were not intended to be an 
exhaustive list, but rather served as examples of the type 
and degree of the symptoms as would justify a particular 
rating.  The Court also pointed out that the Board was not 
precluded from consideration of additional or other criteria 
in reaching its determination as to the degree of impairment 
resulting from a psychiatric disorder.  Mauerhan, 16 Vet. 
App. at 442-444.  

In this case, the Board finds that the rating criteria found 
at Diagnostic Code 9411, in addition to those symptoms set 
forth in DSM-IV for Axis V GAF scores ranging from 41 to 50, 
provide an adequate means for evaluating the veteran's PTSD 
disability in light of his objectively demonstrated symptoms.  
Here, while acknowledging that all criteria for assignment of 
a 100 percent initial rating have not been shown, the Board 
finds that the veteran has objectively demonstrated 
symptomatology sufficient to warrant assignment of an initial 
100 percent evaluation as set forth in the medical evidence 
discussed above.  Thus, the Board concludes that veteran's 
appeal must be granted.  
ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of an initial 100 
percent evaluation for PTSD is granted.  


REMAND

The veteran contends that he incurred a respiratory disorder 
as a result of exposure to herbicide agents while serving in 
the Republic of Vietnam during the Vietnam War era.  In 
addition, he maintains that the severity of his service-
connected residuals of a gunshot wound to the left knee with 
arthritis is of greater severity than reflected by the 
currently assigned 20 percent disability evaluation.  
Accordingly, he maintains that he should be entitled to 
service connection for a respiratory disorder and that he 
should be entitled to assignment of an evaluation in excess 
of 20 percent for his left knee disability.  

The veteran has been diagnosed as having emphysema secondary 
to the use of tobacco products, and he has also been 
diagnosed with chronic obstructive pulmonary disorder (COPD).  
Although he has undergone a VA rating examination which has 
shown that the veteran has a present disability with respect 
to his respiratory system, he has not been diagnosed as 
having any of the diseases presumptively associated with 
exposure to herbicide agents listed in VA regulations.  
38 C.F.R. § 3.309(e) (2003).  

However, the Board observes that the veteran sustained 
fractured ribs in an automobile accident while stationed in 
Germany in the 1970s.  Service connection for fractured ribs 
was granted in a September 1990 rating decision, and a 
noncompensable evaluation was assigned on the basis that the 
veteran was not shown to suffer from any residual pathology 
from the injury.  In a statement dated in November 2001 from 
a private physician, D. P. M., M.D., the possibility of a 
nexus between the veteran's rib injury and his respiratory 
disorder has been raised.  According to Dr. M. in his 
November 2001 statement, the veteran sustained four fractured 
ribs in service, and although much of his shortness of breath 
was due to heavy smoking in the past, some of the disability 
can be attributed to the rib fractures sustained in service.  
Thus, the Board finds that in order to adjudicate the 
veteran's claim for service connection properly, he should be 
afforded an additional VA rating examination to determine if 
any current lung disability is proximately the result of the 
in-service rib fractures.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet.App. 439, 448 (1995) (en banc).  

With respect to the veteran's claim for an increased rating 
for his residuals of a gunshot wound to the left knee, the 
Board observes that the veteran's service representative has 
pointed out that a treatment summary from the veteran's 
initial hospitalization for that wound was never sought or 
obtained.  Accordingly, the Board finds that the RO should 
make a reasonable attempt to obtain such evidence and should 
document its efforts in that regard.  Further, while the 
veteran has been afforded a VA rating examination in March 
2001 to evaluate the severity of his left knee disability, 
his complaints of functional impairment due to pain, 
weakness, and excessive fatigability have not been addressed 
by the examiner.  Further, he has been shown to have 
arthritis in the left knee which has been associated with the 
service-connected knee disability.  The Board finds that the 
veteran should be scheduled to undergo an additional VA 
rating examination to determine if he currently experiences 
any lateral instability, recurrent subluxation, or other 
pathology beyond limitation of motion in the knee.  In that 
regard, in readjudicating the claim for an increased rating, 
the RO should consider whether or not the veteran should be 
entitled to assignment of a separate 10 percent evaluation 
for arthritis in his knee.  See VAOPGCPREC 23-97, 9-98.  

Finally, the RO must ensure that all notice and duty to 
assist requirements as set forth in the VCAA have been met.  
The RO should ensure that all identified records, such as 
those pertaining to any SSA disability benefits, have been 
sought and obtained.  The RO should then readjudicate the 
issues of entitlement to service connection for a respiratory 
disorder, to include as secondary to exposure to herbicide 
agents, and for an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the left knee on the basis of 
all available evidence.  

Accordingly, this case is REMANDED for the following:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002) must be fully complied with and 
satisfied.  

2.  The RO should contact the veteran and 
request that he identify any and all 
health-care providers who have rendered 
treatment for his left knee disability 
and respiratory disorder dating from 
August 2001 to the present time.  After 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file any such records the 
veteran has identified.  

In addition, the RO should attempt to 
obtain from the service department and 
associate with the claims file any 
clinical treatment records pertaining to 
the veteran's initial hospitalization and 
treatment in or about 1966 in the USNH in 
Guam for a gunshot wound to the left 
knee.  The RO should also obtain and 
associate with the veteran's claims file 
any outstanding documents pertaining to 
any disability benefits the veteran may 
have been awarded from the Social 
Security Administration.  If no 
additional treatment records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  

3.  The veteran should be scheduled to 
undergo VA rating examinations, conducted 
by appropriate medical specialists, to 
determine the nature and etiology of any 
current left knee and respiratory 
disorders.  The veteran's claims file 
must be made available to the examiners 
for review in advance of the scheduled 
examinations.  The examiners are 
requested to review the relevant medical 
evidence contained in the claims file, to 
include the veteran's service medical 
records, the contemporaneous clinical 
treatment records, and the reports of all 
prior VA rating examinations.  

After conducting a thorough clinical 
examination, to include any indicated 
studies and/or tests, the examiner 
evaluating the veteran's claimed 
respiratory disorder is requested to 
indicate what, if any, respiratory 
disorders are present.  Based on the 
clinical examination and a review of the 
relevant medical evidence, to include a 
statement offered by a private physician 
dated in November 2001, the examiner is 
requested to state whether any current 
lung disability, to include COPD, is 
proximately the result of the rib 
fractures the veteran sustained in 
service.  If not, the examiner should so 
state.  

After a review of all pertinent medical 
evidence and a thorough clinical 
examination, to include any indicated 
studies and/or tests, the examiner 
evaluating the veteran's service-
connected residuals of a gunshot wound to 
the left knee is requested to describe 
the degree of impairment resulting from 
the veteran's left knee disability.  In 
that regard, the examiner is requested to 
state, in degrees, the veteran's range of 
motion in his left knee and to indicate 
whether any lateral instability or 
recurrent subluxation are present, and to 
indicate the degree to which the veteran 
experiences any functional impairment due 
to pain, weakness, or excessive 
fatigability.  

The examiners are requested to offer 
complete rationales for all opinions 
rendered in the typewritten examination 
report(s), and also to reconcile all 
findings rendered with any other relevant 
medical opinions of record.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of his claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  See 
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the scheduled examination, 
documentation should be associated with 
the claims file showing that notice of 
the examination was sent to the veteran's 
last known address.  In the event that 
any notice afforded the veteran is 
returned as undeliverable, the RO should 
so indicate.  

5.  Upon completion of the foregoing, the 
RO should ensure that all notice and duty 
to assist requirements as set forth in 
the VCAA have been met.  The RO should 
then readjudicate the issues of 
entitlement to a disability evaluation in 
excess of 20 percent for residuals of a 
gunshot wound to the left knee, and for 
entitlement to service connection for a 
respiratory disorder, to include as 
secondary to herbicide exposure, on the 
basis of all available evidence.  The RO 
should also consider whether assignment 
of a separate rating for arthritis of the 
left knee is warranted.  If either or 
both decisions remain unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case outlining all relevant 
statutes and regulations pertaining to 
the claims.  The veteran and his 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for any further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



